The opinion of the court was delivered by
Williams, Ch. J.
— It does not appear in this case that the referees, intending to follow the law, have made a plain and apparent mistake. When they intend to follow the law, and .on a doubtful point make a mistake, yet this is not always a reason for setting aside their report, unless the mistake evidently led them to a wrong conclusion on the whole case. On this ground alone, there is no reason for setting aside the report in this case. Besides, it is apparent from the facts, as reported by the referees, that this decision was right. The defendant requested the plaintiff to purchase the note, and after the purchase, promised to pay the contents to him. It was not competent for him, after this, to set up as a defence the want of consideration.
Upon the subject of the intoxication of the defendant, the report is not so drawn up that we can consider the question which the defendant has urged. If the intoxication was of that nature that the defendant was wholly incapable of making a contract at the time he requested plaintiff to purchase, and at the time he promised to pay, it should have so appeared in the statement of the referees ; and if the referees considered and meant to decide that intoxication could in no case be plead or made use of by the party to avoid a contract, their decision would have been erroneous; and the report should, for that reason, have been set aside. But if the intoxication was only to that extent that his admissions or declarations made while in that state, ought not to be entitled to the same credit as if made when sober, it would only affect the evidence, and detract from the weight which might otherwise be given to his admissions or declarations. On this subject, however, the referees would be the proper judges’; and their decision upon the evi* dence, or weight of evidence, would not be reviewed or re-examined by the court to which their • report was to be made. There is nothing in their report, by which we can learn, that it ought not to have been accepted; and the judgment of the county court must be affirmed.